DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 February 2021 has been entered.
Response to Amendment
Upon entry of the amendment filed on 19 February 2021, Claim(s) 20 is/are amended and Claim(s) 1-19, 31-34 and 38 is/are cancelled.  The currently pending claims are Claims 20-30 and 35-37.  
Based on applicants’ remarks and amendments (e.g. the functional material and the loading amount), the 112(a), 112(d), 102 and 103 rejections are withdrawn.  However, new grounds of rejections are provided necessitated by the amendments.
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the format ¶ referencing a section. Citations to other publications are made under the format “1/2” or pp 1 – which are directed to column and line number or to a page, whichever is appropriate. Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20-30 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over ISHINO (US-20120001124-A1).
Claims 20-24 and 28-30: ISHINO discloses an ink composition for an organic electroluminescent device that includes a functional organic material F8-F6 fluorene– the same type of functional organic 0C, viscosity 5 mPa.s), a second solvent dimethyl phthalate (BP 228 0C, viscosity 6 mPa.s) and a third solvent nonanole (BP 216 0C, viscosity 9.3 mPa.s) – abs, claims 1 and 9 and ¶123-126. Thus, ISHINO discloses the claimed BP and viscosity features. Further, ISHINO discloses a loading amount of 0.1 to less than 4 wt % of the functional material (¶117) and lists known functional materials based on the desired organic electroluminescent device application (¶121, 122 and 169). The ISHINO reference discloses the claimed invention but does not explicitly disclose the claimed solubility range of the organic functional material in the first and second solvent. It is noted that the claimed solubility feature is construed as a result-effective variable, i.e., a variable which achieves a recognized result. Given that the ISHINO reference discloses a similar ink composition with the same fluorene functional material, a mixture of a first and second solvents meeting the boiling points and viscosity requirements and a motivation to include the ink to fabricate the same organic electroluminescent device via the same deposition technique, it would have been obvious to one of ordinary skill in the art at the time of the invention to select and optimize the components and experimental conditions to arrive at the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05. 
	Claim 25: ISHINO discloses the claimed amount since the ink is composed of a functional material at a loading of at most 4 wt % and the solvent is present for the remaining amount.
	Claims 26 and 27: Regarding the claimed Hansen properties, the same properties would be exhibited since such properties are inherent to the components.
	Claims 35-37: ISHINO discloses a process of preparing the ink from the solvent mixture and the functional material, applying the ink onto a substrate and drying/evaporating (¶58-65, 144-165).
Response to Arguments
Applicant’s arguments, see pp 5-7, filed 19 February 2021, with respect to the 112(a), 112(d), 102 and 103 rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant’s arguments with respect to claim(s) 20-30 and 35-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRI V NGUYEN/Primary Examiner, Art Unit 1764